64 F.3d 675
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Michael P. TETER and Michael C. Payne.
No. 95-1188.
United States Court of Appeals, Federal Circuit.
Aug. 8, 1995.

Appeal from a decision of the Board of Patent Appeals and Interferences dated October 24, 1994, Serial No. 07/935, 545.
BPAI
VACATED.

ORDER

1
Upon consideration of the unopposed motion of the Commissioner of Patents and Trademarks to vacate the decision of the Board of Patent Appeals and Interferences in the captioned appeal and to remand the case to the Patent and Trademark Office,

IT IS ORDERED THAT:

2
1)  The decision of the Board of Patent Appeals and Interferences in the captioned appeal is vacated, and


3
2)  The case is remanded to the Patent and Trademark Office for further examination on the merits.